DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/232539 filed on 4/16/21. Claims 21-29 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 9/9/13.

Information Disclosure Statement
The Information Disclosure Statement received on 8/3/21 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	1.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US 2013/0083845 A1 (hereinafter Yu).

	As for claim 21, Yu discloses a method of decoding ([0038], e.g., decoder) video pictures ([0038], e.g., frame), the method comprising: receiving ([0041], e.g., bitstream is received), in a bitstream ([0041], e.g., bitstream), an encoded group of video pictures ([0056], e.g., group of … frame), including an encoded first video picture ([0056], e.g., frame) with one or more chroma quantization groups (QGs) ([0056], e.g., group of coding units or frames having a common quantization parameter qP and [0086], e.g., chroma); receiving ([0070], e.g., transmitting), in the bitstream, a set of chroma quantization parameter (QP) offsets ([0062], e.g., delta_i, note the multiple values for different i) providing information about chroma QP values corresponding to the one or more chroma QGs of the encoded first video picture; and decoding ([0038], e.g., decoder) the encoded first video picture by computing chroma QP values ([0062], e.g., ia+delta_i, note the multiple values for different i) corresponding to the one or more chroma QGs of the encoded first video picture, comprising: selecting a subset of the chroma QP offsets that is less than the set of the chroma QP offsets, and computing the chroma QP values ([0062], e.g., ia+delta_i, note the multiple values for different i) corresponding to the one or more chroma QGs using the selected subset of the chroma QP offsets. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	2.	Claims 22 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Van der Auwera et al., US 2013/0259141 A1 (hereinafter Van der Auwera).

	As for claim 22, most of limitations of this claim have been noted in the rejection of Claim 21. 
	Yu does not explicitly disclose computing the chroma QP values further comprises combining the chroma QP offsets in the selected subset with one or more luma QP values corresponding to the one or more chroma QGs. 
	However, Van der Auwera teaches computing the chroma QP values further comprises combining the chroma QP offsets ([0034], e.g., chrominance quantization parameter offset) in the selected subset with one or more luma QP values ([0034], e.g., luminance QP) corresponding to the one or more chroma QGs. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Van der Auwera before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of chroma slice-level QP offset and deblocking of Van der Auwera with a motivation to obtain a more efficient bitstream transmission by using luminance quantization parameter values.

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 22. 
	Yu does not explicitly teach at least a first chroma QG of the one or more chroma QGs is associated with a plurality of luma QP values, and wherein computing the chroma QP values for the first chroma QG comprises computing a plurality of different chroma QP values corresponding to the plurality of luma QP values. 
	However, Van der Auwera teaches at least a first chroma QG of the one or more chroma QGs is associated with a plurality of luma QP values ([0034], e.g., chrominance quantization parameter offset values … offset relative to the luminance QP), and wherein computing the chroma QP values for the first chroma QG comprises computing a plurality of different chroma QP values ([0034], e.g., chrominance QP) corresponding to the plurality of luma QP values ([0034], e.g., luminance QP).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Van der Auwera before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of chroma slice-level QP offset and deblocking of Van der Auwera with a motivation to obtain a more efficient bitstream transmission by using luminance quantization parameter values.

	As for claim 24, most of limitations of this claim have been noted in the rejection of Claim 22. 
	Yu does not explicitly teach at least a first chroma QG of the one or more chroma QGs is associated with a single luma QP value, and wherein computing the chroma QP values for the first chroma QG comprises computing a single chroma QP value corresponding to the single luma QP value. 
	However, Van der Auwera teaches at least a first chroma QG of the one or more chroma QGs is associated with a single luma QP value ([0034], e.g., chrominance quantization parameter offset values … offset relative to the luminance QP), and wherein computing the chroma QP values for the first chroma QG comprises computing a single chroma QP value ([0034], e.g., chrominance QP) corresponding to the single luma QP value. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Van der Auwera before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of chroma slice-level QP offset and deblocking of Van der Auwera with a motivation to obtain a more efficient bitstream transmission by using luminance quantization parameter values.

	3.	Claims 25 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Sullivan et al., US 2014/0003497 A1 (hereinafter Sullivan).

	As for claim 25, most of limitations of this claim have been noted in the rejection of Claim 21. In addition, Yu further discloses the encoded first video picture is encoded in a coding structure having at least three coding levels ([0056], e.g., blocks or coding units, slice, frame, group-of-pictures), the encoded first video picture comprising a first coding level ([0056], e.g., frame), a second coding level ([0056], e.g., slice), and a third coding level ([0056], e.g., slice) of the coding structure ([0056], e.g., blocks or coding units, slice, frame, group-of-pictures).
	Yu does not explicitly disclose wherein receiving in the bitstream the set of chroma QP offsets providing information about chroma QP values corresponding to the one or more chroma QGs of the encoded first video picture comprises: receiving, in the bitstream, first chroma QP offsets corresponding to the first coding level of the encoded first video picture, second chroma QP offsets corresponding to the second coding level of the encoded first video picture, and third chroma QP offsets corresponding to the third coding level of the encoded first video picture. 
	However, Sullivan teaches wherein receiving in the bitstream the set of chroma QP offsets providing information about chroma QP values corresponding to the one or more chroma QGs of the encoded first video picture comprises: receiving, in the bitstream, first chroma QP offsets ([0076], e.g., picture-level chroma QP offsets) corresponding to the first coding level of the encoded first video picture, second chroma QP offsets ([0076], e.g., slice-level chroma QP offsets) corresponding to the second coding level of the encoded first video picture, and third chroma QP offsets ([0078], e.g., coding-unit-level … QP offsets; note that the chrominance is taught by the primary reference) corresponding to the third coding level of the encoded first video picture. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Sullivan before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of control and use of chroma quantization parameter values of Sullivan with a motivation to increase bitstream efficiency by using multiple level offsets which can reduce the amount of data to be transmitted and/or increase picture quality by using fine control of the offsets.

	As for claim 26, most of limitations of this claim have been noted in the rejection of Claim 25. In addition, Yu further discloses the first ([0056], e.g., frame) and second ([0056], e.g., slice) coding levels are higher in a hierarchy of coding levels in the coding structure compared to the third coding level ([0056], e.g., blocks or coding units), and the one or more chroma QGs are associated with the third coding level ([0056], e.g., blocks or coding units) of the encoded first video picture. 
	Yu does not explicitly teach selecting the subset of the chroma QP offsets that is less than the set of the chroma QP offsets comprises selecting the first chroma QP offsets. 
	However, Sullivan teaches selecting the subset of the chroma QP offsets that is less than the set of the chroma QP offsets comprises selecting the first chroma QP offsets ([0076], e.g., picture-level chroma QP offsets, note some of them).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Sullivan before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of control and use of chroma quantization parameter values of Sullivan with a motivation to increase bitstream efficiency by using multiple level offsets which can reduce the amount of data to be transmitted and/or increase picture quality by using fine control of the offsets.

	As for claim 27, most of limitations of this claim have been noted in the rejection of Claim 26. 
	Yu does not explicitly teach computing the chroma QP values corresponding to the one or more chroma QGs using the selected subset of the chroma QP offsets comprises computing chroma QP values for the one or more chroma QGs associated with the third coding level of the encoded first video picture using the first chroma QP offsets. 
	However, Sullivan teaches computing the chroma QP values corresponding to the one or more chroma QGs using the selected subset of the chroma QP offsets comprises computing chroma QP values for the one or more chroma QGs associated with the third coding level of the encoded first video picture using the first chroma QP offsets ([0078], e.g., coding-unit-level … QP offsets; note that the chrominance is taught by the primary reference).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Sullivan before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of control and use of chroma quantization parameter values of Sullivan with a motivation to increase bitstream efficiency by using multiple level offsets which can reduce the amount of data to be transmitted and/or increase picture quality by using fine control of the offsets.

	As for claim 28, most of limitations of this claim have been noted in the rejection of Claim 26. In addition, Yu further discloses the first coding level corresponds to a picture level ([0056], e.g., frame), the second coding level corresponds to a slice level ([0056], e.g., slice), and the third coding level corresponds to one of a coding tree unit level, a coding unit level ([0056], e.g., blocks or coding units), or a transform unit level. 
	Yu does not explicitly teach selecting the subset of the chroma QP offsets that is less than the set of the chroma QP offsets comprises selecting chroma QP offsets specified in the picture parameter set (PPS) of the encoded first video picture. 
	However, Sullivan teaches selecting the subset of the chroma QP offsets that is less than the set of the chroma QP offsets comprises selecting chroma QP offsets specified in the picture parameter set (PPS) of the encoded first video picture ([0094], e.g., picture parameter set).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Sullivan before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of control and use of chroma quantization parameter values of Sullivan with a motivation to increase bitstream efficiency by using multiple level offsets which can reduce the amount of data to be transmitted and/or increase picture quality by using fine control of the offsets.

	As for claim 29, most of limitations of this claim have been noted in the rejection of Claim 21. 
	Yu does not explicitly disclose receiving, in the bitstream, one or more indices corresponding to the one or more chroma QGs of the encoded first video picture; and selecting, for at least a first chroma QG of the one or more chroma QGs, a chroma QP offset value from the set of chroma QP offset values using an index corresponding to the first chroma QG. 
	However, Sullivan teaches receiving, in the bitstream, one or more indices ([0094], e.g., index) corresponding to the one or more chroma QGs of the encoded first video picture; and selecting, for at least a first chroma QG of the one or more chroma QGs, a chroma QP offset value from the set of chroma QP offset values using an index ([0094], e.g., index) corresponding to the first chroma QG. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yu and Sullivan before him/her to modify the methods and devices for data compression using a non-uniform reconstruction space of Yu with the teaching of control and use of chroma quantization parameter values of Sullivan with a motivation to increase bitstream efficiency by using multiple level offsets which can reduce the amount of data to be transmitted and/or increase picture quality by using fine control of the offsets.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2013/0182971 A1 discloses spatiotemporal metrics for rate distortion optimization.
        2.    US 2015/0003518 A1 discloses methods and devices for emulating low-fidelity coding in a high-fidelity coder.
        3.    US 2014/0078498 A1 discloses appearance inspection device, appearance inspection method, and program.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485